


109 HR 5949 IH: To authorize a major medical facility project for the

U.S. House of Representatives
2006-07-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5949
		IN THE HOUSE OF REPRESENTATIVES
		
			July 27, 2006
			Mr. Smith of
			 Washington (for himself and Mr.
			 Dicks) introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To authorize a major medical facility project for the
		  Department of Veterans Affairs at the Department of Veterans Affairs Medical
		  Center, American Lake, Washington.
	
	
		1.Authorization of major
			 medical facility construction project, American Lake, Washington
			(a)Project
			 AuthorizationThe Secretary of Veterans Affairs may carry out a
			 major medical facility project for seismic correction, including replacement of
			 the nursing home care unit (NHCU) and dietetics facilities, of the Department
			 of Veterans Affairs Medical Center, American Lake, Washington, in an amount not
			 to exceed $38,220,000.
			(b)Authorization of
			 AppropriationsThere is authorized to be appropriated to the
			 Secretary of Veterans Affairs for fiscal year 2007 for the Construction, Major
			 Projects, account, $38,220,000 for the project authorized in subsection
			 (a).
			(c)LimitationThe
			 project authorized in subsection (a) may only be carried out using—
				(1)funds appropriated
			 for fiscal year 2007 pursuant to the authorization of appropriations in
			 subsection (b);
				(2)funds available
			 for Construction, Major Projects, for a fiscal year before fiscal year 2007
			 that remain available for obligation;
				(3)funds available
			 for Construction, Major Projects, for a fiscal year after fiscal year 2007 that
			 remain available for obligation; and
				(4)funds appropriated
			 for Construction, Major Projects, for fiscal year 2007 for a category of
			 activity not specific to a project.
				
